DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3- 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bankoski et al. (Pat. No. US 7,758,584).
Regarding claims 1 and 3-5, Bankoski et al. discloses a spinal surgery apparatus 250 for inserting a rod (figure 22), comprising: a handle 270 configured to be gripped by a user;  5a fixing shaft 252 connected to the handle, having on a lower end thereof a fixing part 260 to which the rod R is fixed (figure 22), and separating the fixing part from the rod while the fixing shaft is tilted forwards toward the rod (figures 22-25C- the device is capable of performing the claimed intended use.  For example, as shown in figure 23, .

    PNG
    media_image1.png
    871
    841
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 4/22/2021 have been fully considered but they are not persuasive. 
by tilting the fixing shaft forwards and towards the rod.  The claim language requires separating the fixing part from the rod while the fixing shaft is tilted forward and towards the rod.  In figure 23 of Bankoski, the fixing shaft is tilted forward and towards the rod because the distal end of the fixing shaft is located towards the rod R.  The rod push shaft 262 is withdrawn from engagement with the rod R and the rod R can be removed from the fixing part.  Therefore, Bankoski meets the claimed language.  Applicant argues that the bottom area of the elongated area 252 prevents the rod and elongated member from tilting toward each other.  However, the office respectfully disagrees.  There is a groove illustrated in figure 25b above which allows the rod R and elongated member 252 to tilt toward each other until the rod is seated in the groove.  The claim language only requires a fixing groove allowing the shaft to be tilted toward the rod.  The claim does not specify the amount of tilt which the groove allows.  Col. 16, lines 30-33 discloses that the rod can articulate relative to the holder 250.  The articulation of the rod results in the holder tilting toward and away from the rod.  
Applicant further argues that Bankoski does not disclose a fixing groove allowing the elongated member 252 to be tilted toward the rod R.  However, as shown in figure 25B, there is a groove.  Col. 16, lines 30-33 discloses that the rod R can be articulated 
Applicant argues that there are no inclination parts formed on both sides of a lower portion of the elongated member for helping to allow the elongated member to be tilted toward the rod R.  However, the office notes that the inclination parts illustrated in figure 25B above provide a transition into the groove and create space for the rod to enter the groove, thereby helping the elongated member to be tilted toward the rod.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773